— Judgment unanimously reversed and petition dismissed. Memorandum: The judgment appealed from, nullifying a decision of the Board of Parole dated January 5,1982, must be reversed. Although not argued on appeal, the record before us discloses in a document attached to the petition and headed “Statement of Appeals Unit Findings” that the appeals unit reversed the board’s original determination and afforded petitioner a new parole release appearance. Petitioner, therefore, is already entitled to a de novo hearing and there was no need for judicial intervention. We add only that in the conduct of future proceedings, the principles enunciated in Matter of Collins v Hammock (96 AD2d 733) with regard to a verbatim record (Executive Law, § 259-i, subd 6) must be complied with. (Appeal from judgment of Supreme Court, Wyoming County, Sedita, J. — art 78.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Moule, JJ.